446, 460, 244 P.3d 765, 775 (2010) (concluding that an order granting or
                  denying judgment as a matter of law is reviewed de novo); MC. Multi-
                  Family Dev., L.L.C. v. Crestdale Assocs., Ltd.,   124 Nev. 901, 910, 193 P.3d
                  536, 542 (2008) (stating that the evidence and all inferences must be
                  viewed most favorably to the party against whom the motion for a
                  judgment as a matter of law is made). Although appellants argue that the
                  one-year statute of limitations began to run at the latest on the date that
                  respondent received his cancer diagnosis, and thus that the district court
                  should have found as a matter of law that respondent's claim was barred
                  by the statute of limitations, conflicting evidence was presented regarding
                  when respondent was put on inquiry notice of his claim against
                  appellants. See Winn v, Sunrise Hasp. & Med. Ctr., 128 Nev., Adv. Op. 23,
                  277 P.3d 458, 462-63 (2012) (stating that the accrual date for NRS
                  41A.097(2)'s one-year statute of limitations ordinarily presents a question
                  of fact to be decided by the jury, and a district court may make such a
                  determination as a matter of law only when evidence irrefutably
                  demonstrates this accrual date); M.C. Multi-Family Deu., L.L.C., 124 Nev.
                  at 910, 193 P.3d at 542 (holding that judgment as a matter of law is proper
                  only when "the evidence is so overwhelming for one party that any other
                  verdict would be contrary to the law" (citations omitted)).
                              Specifically, the record shows that respondent was not
                  informed of any misdiagnosis or negligence on the part of appellants on or
                  before the date of his cancer diagnosis and was not aware that Dr.
                  Gilbreth had determined several years earlier that respondent had a knot
                  in his tongue until respondent later obtained his medical records from
                  appellants. Both Dr. Gilbreth and respondent also testified that they each
                  continued to consider Dr. Gilbreth to be respondent's dentist even after

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A otia>
                  the cancer diagnosis, and respondent testified that he remained satisfied
                  with Dr. Gilbreth's care even after his diagnosis and during his cancer
                  treatment. Because conflicting evidence was presented regarding when
                  the one-year statute of limitations began to run, the district court properly
                  determined that the issue was one of fact for the jury to determine and
                  denied appellants' motion.   Winn., 128 Nev., Adv. Op. 23, 277 P.3d at 462-
                  63; M.C. Multi-Family Dev., L.L.C.,       124 Nev. at 910, 193 P.3d at 542.
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                                            , J.
                                                                Saitta




                  cc:   Hon. Elissa F. Cadish, District Judge
                        Israel Kunin, Settlement Judge
                        Law Offices of Alfred F. Belcuore
                        Mandelbaum, Ellerton & Associates
                        Marcin Lambirth, LLP
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A 4e1)4